internal_revenue_service number release date index number 860d ----------------------- --------------------- ------------------------------- ----------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b06 plr-122616-16 date date legend trustee taxpayer a taxpayer b state company a company b company c company d company e company f exchange year date date ------------------------------- ------------------------------------------ ------------------------------------------ -------------- ------------------------------------------------------------ -------------------------------------------------------------------------------- -------------------------- --------------------------------------- -------------------------------- -------------------------------- ------------------------------------- ------- --------------------------- ---------------------- plr-122616-16 date date date date court a b c ------------------- ---------------------- ------------------------ --------------------------- ------------------------------------------------------------------------------- ------------------- ------------------ ---------------- dear ------------- this letter is in reply to a letter dated date and subsequent correspondence in which trustee solely in its capacity as trustee of each real_estate_mortgage_investment_conduit remic identified above each a taxpayer and collectively the taxpayers requests certain rulings in connection with each taxpayer’s qualification as a remic under sec_860a-860g of the internal_revenue_code specifically you have asked for the following rulings in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement as defined below none of i the execution of the settlement agreement as defined below ii the right to receive the settlement payment as defined below or iii the receipt of the settlement payment will cause the taxpayer to fail to meet the requirements of sec_860d in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of the settlement payment will be treated as payments received on qualified mortgages within the meaning of sec_1_860g-2 of the income_tax regulations in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the distribution of the settlement payment in plr-122616-16 accordance with the applicable governing agreement and the settlement agreement will not cause any regular_interest in such taxpayer to fail to qualify as a regular_interest as defined in sec_860g or the sole class of residual_interest in such taxpayer to fail to qualify as a residual_interest as defined in sec_860g in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of the settlement payment will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution that is subject_to the tax imposed under sec_860g facts background each taxpayer has elected to be treated as a remic within the meaning of sec_860d and is evidenced by separate pooling and servicing agreements and related mortgage loan purchase agreements and other related agreements each a governing agreement and collectively the governing agreements under the governing agreements trustee serves as trustee for each of the taxpayers the law of state governs the rights and obligations of the parties to the governing agreements including the trustee the annual_accounting_period for each taxpayer is the calendar_year and each taxpayer utilizes the accrual_method of accounting for maintaining its accounting books and filing its u s federal_income_tax return taxpayers function as residential mortgage loan securitization vehicles the taxpayers were established during year for the primary purpose of raising money in the securitization market for pools of residential real_estate mortgage loans originated or acquired by company b and its affiliates the sponsor of the mortgage securitizations the aggregate principal balance of mortgage loans that were securitized through the taxpayers was approximately dollar_figurea trustee is a wholly-owned banking subsidiary of company f a public company whose shares of common_stock are traded on exchange the securitization process for each taxpayer generally occurred as follows company b and one or more of its affiliates collectively the seller sold portfolios of residential mortgage loans the mortgage loans to a company a entity the depositor the depositor conveyed the mortgage loans to trustee as trustee to be held in trust pursuant to pooling and servicing agreements plr-122616-16 several classes of certificates representing various entitlements to the underlying mortgage pool’s cash flows then were issued and sold through an underwriter or underwriters to investors including with respect to certain taxpayers interests in an upper-tier remic that held all of the regular interests in such taxpayer directly or through one or more intermediate remics the holders of any such interests in a taxpayer or in such an upper-tier remic holding all of the regular interests in a taxpayer the investors company c and at times company d as successor to company c or company e acted as master servicer for each of the taxpayers and was charged with responsibility for among other things collecting debt service payments on the mortgage loans taking or delegating to another servicer any necessary enforcement action against borrowers and remitting payments on a monthly basis for distribution to the investors pursuant to the governing agreements in each securitization elections were made to treat the mortgage loans held by each taxpayer and related assets as one or more remics under the code the governing agreement for each taxpayer contains a series of representations and warranties made by the seller for the benefit of the taxpayer in general these include representations as to various characteristics of the mortgage loans held in each remic trust which may include loan-to-value property condition and related mortgagor credit metrics that the mortgage loans were underwritten in all material respects in accordance with certain underwriting guidelines that the mortgage loans conform in all material respects to their descriptions in the investor disclosure documents and that the origination underwriting and collection practices of the seller have been lawful and customary in the mortgage lending business the governing agreements also impose servicing obligations on the master servicer requiring among other things that the master servicer service and administer the mortgage loans in accordance with the terms of the governing agreements and customary and usual standards of prudent mortgage loan servicers subsequent to the mortgage securitizations involving taxpayers company a was acquired by company d the dispute a dispute arose concerning the seller’s alleged breaches of certain representations and warranties under the governing agreements and company d’s and its affiliates’ alleged past and continuing breaches and defaults under the governing agreements plr-122616-16 on date company d presented the trustee with a settlement offer the original settlement that sought to resolve all rep and warranty claims as defined below held against company d as successor to seller under certain of the governing agreements in exchange for settlement consideration consisting of a cash payment by company d to the affected remic trusts that accepted the original settlement on or around date at the direction the direction of certain investors the directing investors the trustee declined to accept the original settlement on behalf of the taxpayers the direction further directed the trustee to initiate litigation against company d with respect to the taxpayers to among other things enforce covenants and obligations under the governing agreements to cure or repurchase certain mortgage loans identified to the trustee as being subject_to breaches of seller’s representations and warranties that adversely and materially affect the value of the related mortgage loans and to enforce covenants and obligations relating to servicing breaches on date the directing investors delivered to the trustee an additional direction letter the second direction directing the trustee to accept a new settlement offer proposed by company d to settle the rep and warranty claims on date following an evaluation process the trustee accepted the second direction and entered into a settlement agreement with company d the settlement agreement on behalf of the taxpayers the trustee’s acceptance of the settlement agreement on behalf of the taxpayers was conditioned on the outcome of the judicial proceeding described further below the settlement agreement and the settlement payments under the settlement agreement the term rep and warranty claims means a ny claims against any company d releasee concerning or relating to any alleged breaches of representations and warranties made in connection with the origination sale and or delivery of mortgage loans to the trusts including breaches of any obligation to notify or to cure any such alleged breaches of representations and warranties or to repurchase any mortgage loan the settlement agreement has two primary components one a settlement payment payable by company d i to taxpayer a in the amount of dollar_figureb and ii to taxpayer b in the amount of dollar_figurec collectively the settlement payment and two servicing and document improvements to be implemented with respect to each taxpayer plr-122616-16 each taxpayer’s settlement payment will be paid to an escrow account and thereafter will be deposited into the related remic trust’s collection or distribution account pursuant to the terms of the governing agreements for further distribution in accordance therewith each of the taxpayers has represented that the amount of its settlement payment does not exceed the losses suffered by such taxpayer allegedly as a result of the rep and warranty claims the settlement payment distribution provisions contained in the settlement agreement do not alter the rights or obligations of any remic trust or remic interests therein and the distribution of a taxpayer’s settlement payment to its investors is consistent with applicable provisions in such taxpayer’s governing agreement providing for the distribution of subsequent recoveries for this purpose a subsequent recovery is an unexpected amount that a remic trust might receive from time to time with respect to a mortgage loan such as recoveries in respect of representations and warranties in the mortgage loan purchase agreement or when a mortgage loan has been foreclosed upon and the property sold for less than the debt but the borrower subsequently repays all or some amount of the previously written-off mortgage loan balance distributions that are made pursuant to these provisions of the governing agreements are treated as and constitute distributions of underlying mortgage loan principal collections accordingly the settlement agreement provides that each taxpayer’s distribution of settlement payment amounts to investors are characterized the same way - as distributions of principal in respect of the remic regular_interest classes entitled to receive such distributions the settlement agreement also provides that in the event a taxpayer’s distribution waterfall provisions would result in a distribution of any amount on or in respect of any taxpayer’s residual_interest class whether on the date of distribution of the settlement payment or on any subsequent distribution date that is not the final distribution date under the taxpayer’s applicable governing agreements such amount shall not be paid on or distributed to such residual class instead the trustee shall retain this amount in the applicable taxpayer’s collection or distribution account and on the next distribution date the trustee will distribute this retained amount to the applicable regular_interest investor s entitled to receive a principal distribution of subsequent recoveries for the servicing component of the settlement agreement company d has agreed to implement various servicing improvements and remedies judicial proceeding the settlement agreement was conditioned upon final court approval and the receipt of the rulings provided in this letter to that end the trustee on behalf of the taxpayers commenced in the court on date a proceeding seeking judicial instructions and approval of the settlement agreement on behalf of the taxpayers on date the court entered an order and judgment finding that the trustee is authorized to accept plr-122616-16 execute and implement the settlement agreement in accordance with the second direction including the application and distribution of the settlement payment as subsequent recoveries subject_to the terms and conditions set forth in the settlement agreement that order became non-appealable before the date on which this ruling was requested thus resulting in final court approval of the settlement agreement law and analysis issue and qualified mortgages permitted_investments and payments received on qualified mortgages sec_860d provides that the terms real_estate_mortgage_investment_conduit and remic mean any entity that meets several requirements including that as of the close of the third month beginning after the startup_day and at all times thereafter substantially_all of the assets of the entity consist of qualified mortgages and permitted_investments sec_860g defines qualified_mortgage to include any obligation including any participation or certificate of beneficial_ownership therein which is principally secured_by an interest_in_real_property and which i is transferred to the remic on the startup_day in exchange for regular or residual interests in the remic ii is purchased by the remic within the 3-month period beginning on the startup_day if except as provided in regulations such purchase is pursuant to a fixed-price contract in effect on the startup_day or iii represents an increase in the principal_amount under the original terms of an obligation described in clause i or ii if such increase- i is attributable to an advance made to the obligor pursuant to the original terms of a reverse_mortgage_loan or other obligation ii occurs after the startup_day and iii is purchased by the remic pursuant to a fixed price contract in effect on the startup_day sec_860g defines permitted_investments to mean any cash_flow_investment qualified_reserve_asset or foreclosure_property sec_860g defines cash_flow_investment to mean any investment of amounts received under qualified mortgages for a temporary period before distribution to holders of interests in the remic sec_1_860d-1 provides that for purposes of the asset test of sec_860d substantially_all of a qualified entity’s assets are qualified mortgages and permitted_investments if the qualified_entity owns no more than a de_minimis amount of other assets sec_1_860d-1 provides that the amount of assets other than qualified mortgages and permitted_investments is de_minimis if the aggregate of the adjusted bases of those assets is less than one percent of the aggregate of the adjusted bases of all of the remic’s assets sec_1_860g-2 states that in determining what is a cash_flow_investment the term payments received on qualified mortgages includes among other_payments plr-122616-16 payments by a sponsor or prior owner in lieu of the sponsor’s or prior owner’s repurchase of a defective obligation as defined in sec_1_860g-2 that was transferred to the remic in breach of a customary warranty sec_1_860g-2 defines a defective obligation as a mortgage subject_to certain defects including that the mortgage does not conform to a customary representation or warranty given by the sponsor or prior owner of the mortgage regarding the characteristics of the mortgage or the characteristics of the pool of mortgages of which the mortgage is a part each taxpayer’s right to receive its settlement payment under the settlement agreement arises from the mortgage loans the settlement payment for each taxpayer is a contract claim that stems directly from the rights held by the trustee on behalf of such taxpayer and its status as a remic therefore a taxpayer’s right to receive a settlement payment does not constitute an asset that is newly acquired by a remic after its startup date the execution of the settlement agreement and the receipt of the settlement payment by a taxpayer arise from each taxpayer’s interest in the mortgage loans and its status as a remic and therefore will not cause any taxpayer to fail to meet the requirements under sec_860d the settlement payment under the settlement agreement is the result of a dispute between the directing investors and the trustee with company d regarding whether the mortgage loans conveyed to each taxpayer violated customary representations and warranties under the respective governing agreements for purposes of the remic rules a defective obligation includes mortgages that do not conform to a customary representation or warranty given by the sponsor or prior owner of the mortgage regarding the characteristics of the mortgage or the characteristics of the pool of mortgages of which the mortgage is a part each taxpayer’s right to the settlement payment under the settlement agreement is akin to a payment received by such taxpayer from a sponsor or prior owner in lieu of the sponsor or prior owner’s repurchase of such a defective obligation therefore pursuant to sec_1_860g-2 the settlement payment will be considered a payment received on a qualified_mortgage_issue regular and residual interests sec_860g defines a regular_interest in a remic to mean any interest in a remic which is issued on the startup_day with fixed terms and which is designated as a regular_interest if a such interest unconditionally entitles the holder to receive a specified principal_amount or other similar amount and b interest payments or other similar amount if any with respect to such interest at or before maturity i are payable based on a fixed rate or to the extent provided in regulations at a variable rate or ii consist of a specified portion of the interest payments on qualified mortgages and such portion does not vary during the period such interest is outstanding plr-122616-16 sec_860g defines a residual_interest in a remic to mean an interest in a remic which is issued on the startup_day which is not a regular_interest and which is designated as a residual_interest sec_860g defines the term startup_day to mean the day on which the remic issues all of its regular and residual interests sec_1_860g-1 provides that for purposes of sec_860g a remic designates an interest as a regular_interest by providing to the internal_revenue_service the information specified in sec_1_860d-1 in the time and manner specified in sec_1_860d-1 sec_1_860g-1 provides that a residual_interest is an interest in a remic that is issued on the startup_day and that is designated as a residual_interest by providing the information specified in sec_1_860d-1 at the time and in the manner provided in sec_1_860d-1 a residual_interest need not entitle the holder to any distributions from the remic sec_1_860g-1 provides that for purposes of sec_860g a regular_interest in a remic has fixed terms on the startup_day if on the startup_day the remic’s organizational documents irrevocably specify i the principal_amount or other similar amount of the regular_interest ii the interest rate or rates used to compute any interest payments or other similar amounts on the regular_interest and iii the latest possible maturity_date of the interest taxpayers represent that the distribution provisions of the settlement agreement do not alter the rights or obligations of any of the taxpayers or the investors’ interests therein and that the distribution of settlement payments to investors is consistent with the distribution provisions contained in the governing agreements the settlement payments will be distributed by the taxpayers to the regular_interest holders under the applicable governing agreements in accordance with the distribution provisions as a subsequent recovery the settlement agreement also provides that should a principal payment become payable to a class of remic residual interests such payment will be maintained in the distribution account and the trustee shall distribute it to investors on the next distribution date as though it was a subsequent recovery or an unscheduled payment of principal available for distribution on that date accordingly the distribution of a settlement payment to investors will not cause any regular_interest in a taxpayer to fail to qualify as a regular_interest or the sole class of residual_interest in any taxpayer to fail to qualify as a residual_interest issue tax on contributions after startup date and prohibited_transaction except as provided in sec_860g sec_860g imposes on any amount that is contributed to a remic after the startup_day a tax equal to percent of the amount contributed sec_860g provides that the tax on contributions after the startup date shall not apply to any contribution which is made in cash and is a a contribution plr-122616-16 to facilitate a cleanup call as defined in regulations or a qualified_liquidation b a payment in the nature of a guarantee c a contribution during the 3-month period beginning on the startup_day d a contribution to a qualified_reserve_fund by any holder of a residual_interest in the remic or e any other contribution permitted in regulations sec_860f imposes a tax equal to percent of the net_income_derived_from_prohibited_transactions sec_860f defines prohibited_transaction to mean one of the following a disposition of any qualified_mortgage transferred to the remic other than a disposition pursuant to i the substitution of a qualified_replacement_mortgage for a qualified_mortgage or the repurchase in lieu of substitution of a defective obligation ii a disposition incident to the foreclosure default or imminent default of the mortgage iii the bankruptcy or insolvency of the remic or iv a qualified_liquidation b the receipt of any income attributable to any asset which is neither a qualified_mortgage nor a permitted_investment c the receipt by the remic of any amount representing a fee or other compensation_for services or d gain from the disposition of any cash_flow_investment other than pursuant to any qualified_liquidation as discussed above the receipt of the settlement payment by a taxpayer arises from the mortgage loans and each taxpayer’s status as a remic the settlement payment arises in connection with each taxpayer’s interest in the mortgage loans and is neither a contribution of cash to the remic nor is it listed as a prohibited_transaction in sec_860f as a result the receipt of the settlement payment by a taxpayer will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution subject_to tax under sec_860g conclusion we hereby rule as follows in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreements none of i the execution of the settlement agreement ii the right to receive the settlement payment or iii the receipt of the settlement payment will cause the taxpayer to fail to meet the requirements of sec_860d in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreements the receipt of the settlement payment will be treated as a payment received on qualified mortgages within the meaning of sec_1_860g-2 plr-122616-16 in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreements the distribution of the settlement payment in accordance with the applicable governing agreements and the settlement agreement will not cause any regular_interest in such taxpayer to fail to qualify as a regular_interest as defined in sec_860g or the sole class of residual_interest in such taxpayer to fail to qualify as a residual_interest as defined in sec_860g in the case of each taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreements the receipt of the settlement payment will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution that is subject_to the tax imposed under sec_860g this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether any taxpayer qualifies as a remic under sec_860a-860g or whether any mortgage loan qualifies as a qualified_mortgage as defined in sec_860g this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john w rogers iii senior technician reviewer branch office of associate chief_counsel financial institutions products cc
